Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTRIC STORED ENERGY SOURCE

Examiner: Adam Arciero	SN: 16/665,158	Art Unit: 1727	February 4, 2022 

DETAILED ACTION
Applicant’s After-Final response filed on December 29, 2021 has been received. Claims 1-7 and 9-18 are currently pending.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claims 1 and 11 recite an intended use for an electrical energy storage cell in the preamble.  The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 10 and 11 recite wherein the electrochemical components wrap around the line, which was a newly added amendment to claims 1, 10 and 11 in the response filed on July 08, 2021. However, there is no support in the original disclosure for the two limitations of “a line enters the housing at one outer face…and exits the housing again at said one outer 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “poor” in claims 3 and 13 is a relative term which renders the claim indefinite. The term “poor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The original disclosure provides titanium as an example however the original disclosure does not define the metes and bounds of the term “poor” and therefore it is unclear as to what structures read on the claimed invention and which ones do not.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Schroder et al. and Schmidt et al. over claims 1-7, 9 and 11-18 are withdrawn because Applicant’s arguments are persuasive.

The claim rejections under 35 USC 103(a) as being unpatentable over Schroder et al. and Schmidt et al. over claim 10 is withdrawn because Applicant’s arguments are persuasive.

Claim Rejections - 35 USC § 103
Claims 1-7, 9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (WO 2012/107161; as found in IDS dated 10/28/2019 and using machine translation or citation purposes) in view of Enomoto et al. (US 2015/0188203 A1).
As to Claims 1-2, 4, 6, 9, 11-12, 14, 16 and 18, Schmidt et al. discloses an electrochemical storage cell, comprising: a housing 4 for holding electrochemical components and having a multiplicity of outer faces; a line 3 that runs through the interior of the housing for conducting a coolant, wherein the electrochemical components wrap around the line; and the line enters are one outer face at a first pole 1 and exits at another outer face at a second pole 2 (Fig. 1 and pg. 3, lines 1-7). Schmidt et al. does not specifically disclose wherein the coolant line enters and exits the same outer face.

As to Claims 3 and 13, Schmidt et al. discloses wherein the tube is electrically insulating (paragraph 28 of the Description of the machine translation).  
As to Claims 5, 7, 15 and 17, Enomoto et al. discloses wherein the housing is a cuboid and the wall comprises the coolant inlet and outlet and closes the housing, which reads on the claimed cover (Fig. 10). At the time of the invention, it would have been obvious to one of ordinary skill in the art to rearrange the inlet and outlet of Schmidt to be formed on the same wall closing the housing because Enomoto teaches that the cooling efficiency can be greatly improved (paragraph [0052]). In addition, the courts have held that the particular placement of the inlet and outlet on the battery housing would not have modified the operation of the device and is an obvious matter of design choice. See MPEP 2144.04, VI, C.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (JP 2014-82069A; as found in IDS dated 10/28/2019) in view of Schmidt et al. .
As to Claim 10, Higuchi et al. discloses a method of operating a storage cell for a vehicle comprising, measuring an ambient temperature of the storage cell and controlling a coolant (medium) introduced into the interior of the cell in order to control the temperature of the cell (heat or cool) (paragraph [0026]).  Higuchi et al. does not specifically disclose wherein the batteries wrap around the coolant line and the line enters and exits at one outer face of the housing.
However, Schmidt et al. teaches a battery, comprising a housing 4 and a straight lined pipe 3 that enters a first contact pole 1 on a first side of the battery and exits at a second contact pole 2 on an opposite side of said battery and is configured to flow a coolant to regulate the temperature of the battery which is wound around the pipe (Fig. 1 and pg. 3, paragraphs 1-7). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Higuchi et al. to make the inlet and outlet the positive and negative poles because Schmidt et al. teaches that a simple cost-effective structure with advantageous heat dissipation can be provided (pg. 3, paragraphs 6-7).
In addition, Enomoto teaches of a cuboid battery housing comprising different configurations for having a coolant enter and exit said housing, either at opposite outer faces or from the same outer face (Fig. 1 and 10). At the time of the invention, it would have been obvious to one of ordinary skill in the art to rearrange the inlet and outlet of modified Higuchi to be formed on the same outer face because Enomoto teaches that the cooling efficiency can be greatly improved (paragraph [0052]). In addition, the courts 

Response to Arguments
Applicant’s arguments, see Remarks, filed December 29, 2021, with respect to the rejection(s) of the claim(s) under 35 USC 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection has been made above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727